Case 2:17-cv-03594-SVW-KS Document 23 Filed 04/03/19 Page 1 of 5 Page ID #:389




                            NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        APR 3 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 RON SARFATY; GARY SCHERER,                      No.    17-56468

                 Plaintiffs-Appellants,          D.C. No.
                                                 2:17-cv-03594-SVW-KS
   v.

 CITY OF LOS ANGELES; DOES, 1-10,                MEMORANDUM*

                 Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                        Argued and Submitted March 8, 2019
                               Pasadena, California

 Before: WARDLAW and BENNETT, Circuit Judges, and CARDONE, ** District
 Judge.

        Ron Sarfaty and Gary Scherer (“Plaintiffs”) sued the City of Los Angeles

 (the “City”) for alleged violations of the Americans with Disabilities Act (“ADA”),

 the Rehabilitation Act, and similar provisions of California law. The district court



        *
              This disposition is not appropriate for publication and is not precedent
 except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable Kathleen Cardone, United States District Judge for the
 Western District of Texas, sitting by designation.
Case 2:17-cv-03594-SVW-KS Document 23 Filed 04/03/19 Page 2 of 5 Page ID #:390




 granted the City’s motion to dismiss the complaint, and this appeal followed. We

 have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse and remand.

       1.     The district court first concluded that the City’s class action settlement

 in Willits v. City of Los Angeles released Plaintiffs’ injunctive claims. In reaching

 this conclusion, the court did not consider the extrinsic evidence that Plaintiffs

 tendered to support their interpretation of the Willits release language. As a matter

 of California law, this was error. See Pac. Gas & Elec. Co. v. G.W. Thomas

 Drayage & Rigging Co., 442 P.2d 641, 645 (Cal. 1968); see also Trident Ctr. v.

 Conn. Gen. Life Ins. Co., 847 F.2d 564, 565 (9th Cir. 1988) (“This case therefore

 presents the question whether parties in California can ever draft a contract that is

 proof to parol evidence. Somewhat surprisingly, the answer is no.”). The court

 should have “review[ed] the proffered material regarding the parties’ intent to see

 if the language is ‘reasonably susceptible’ of the interpretation urged by” Plaintiffs.

 Appleton v. Waessil, 32 Cal. Rptr. 2d 676, 677 (Ct. App. 1994). If so, “the extrinsic

 evidence is then admitted to aid in the second step, which involves actually

 interpreting the contract.” Id. at 678.

       If, on remand, the district court concludes that Plaintiffs’ claims here are

 encompassed by the Willits release, it must then compare Plaintiffs’ claims to the

 claims asserted by the class in Willits to determine whether the two sets of claims

 share an “identical factual predicate.” See Reyn’s Pasta Bella, LLC v. Visa USA,



                                            2
Case 2:17-cv-03594-SVW-KS Document 23 Filed 04/03/19 Page 3 of 5 Page ID #:391




 Inc., 442 F.3d 741, 748 (9th Cir. 2006). The Willits release is binding as to

 Plaintiffs here only if their claims “depend[] upon the same set of facts.” Williams

 v. Boeing Co., 517 F.3d 1120, 1134 (9th Cir. 2008) (citation omitted).

       Because the district court did not consider Plaintiffs’ extrinsic evidence as to

 the scope of the Willits release, and because the court failed to conduct the

 “identical factual predicate” test that our precedent requires, we reverse the grant

 of the City’s motion to dismiss Plaintiffs’ injunctive claims.1

       2.     Plaintiffs also argue that the district court improperly dismissed their

 damages claims.

       At the outset, we disagree with the City that Plaintiffs waived their damages

 claims by failing to amend their complaint. See WMX Techs., Inc. v. Miller, 104

 F.3d 1133, 1136 (9th Cir. 1997) (en banc).

       The district court concluded that Plaintiffs’ complaint did not adequately

 allege a damages claim. “To succeed on a civil rights claim in this context, the

 plaintiffs must show intentional discrimination.” T.B. ex rel. Brenneise v. San

 Diego Unified Sch. Dist., 806 F.3d 451, 469 (9th Cir. 2015). Deliberate

 indifference satisfies this standard, Duvall v. County of Kitsap, 260 F.3d 1124,



 1
  Plaintiffs move for judicial notice of seven documents related to the Willits class
 action settlement. We GRANT the motion as to Exhibits 1, 2, 3, and 4. Exhibits 5,
 6, and 7 are already part of the record on appeal, and we DENY the motion as
 unnecessary with respect to those exhibits.

                                           3
Case 2:17-cv-03594-SVW-KS Document 23 Filed 04/03/19 Page 4 of 5 Page ID #:392




 1138 (9th Cir. 2001), and can be established by “show[ing] [that] the defendant

 had notice of [Plaintiffs’] need for an accommodation and failed to act,” A.G. v.

 Paradise Valley Unified Sch. Dist. No. 69, 815 F.3d 1195, 1207 (9th Cir. 2016)

 (internal quotation marks and citation omitted). The district court dismissed

 Plaintiffs’ complaint without prejudice, and Plaintiffs stood on their complaint on

 this issue and chose not to amend.

       The district court did not reach the question of notice (by assuming arguendo

 that Plaintiffs satisfied the notice prong), but found that Plaintiffs “pleaded no facts

 that would allow a reasonable jury to conclude that the City acted with deliberate

 indifference.” Like the district court, we do not reach the issue of notice.2 We

 agree with the district court as to Plaintiff Scherer’s failure to plead sufficient facts

 as to deliberate indifference,3 but disagree as to Plaintiff Sarfaty. The complaint

 alleges that, despite the fact that the City was on notice of Sarfaty’s need for

 accommodation, its ADA Coordinator affirmatively told Sarfaty that the City

 would not act on his needs. Thus, as alleged, the City’s failure to act was not


 2
   A plaintiff “can establish notice by showing that she alerted the public entity to
 her need for accommodation; or that the need for accommodation was obvious, or
 required by statute or regulation.” A.G., 815 F.3d at 1207 (internal quotation marks
 and alterations omitted). However, our cases make clear that the plaintiff must
 “identify specific reasonable and necessary accommodations that the defendant
 failed to provide.” Duvall, 260 F.3d at 1139.
 3
   The district court found: “[W]ith regard to Plaintiff Scherer, the complaint alleges
 only that ‘[t]he City has not issued any substantive response to Scherer’s complaint
 or request for accessible parking.’”

                                             4
Case 2:17-cv-03594-SVW-KS Document 23 Filed 04/03/19 Page 5 of 5 Page ID #:393




 “negligent, lazy, or careless,” it was intentional. Oden v. N. Marianas Coll., 440

 F.3d 1085, 1089 (9th Cir. 2006). Notwithstanding our agreement with the district

 court that Plaintiff Scherer failed to adequately allege deliberate indifference; in

 light of our other rulings, we remand with direction to allow leave to amend to

 both plaintiffs, including as to notice and deliberate indifference.

       REVERSED and REMANDED.




                                            5
